ON REHEARING
PER CURIAM.
In the initial opinion of this court rendered on January 6, 1972 based upon the authority of the holding in Van Cott v. Driver, Fla.App.1971, 243 So.2d 457, we held that the relator was entitled to the issuance of the writ absolute in prohibition.
While a petition for rehearing was pending before us, the Supreme Court of Florida reversed the decision of the Second District in Driver v. Van Cott, Fla.1971, 257 So.2d 541, holding that the Florida Statute § 790.23, Fla.Stat.1969, F.S.A., was constitutional.
Viewing the instant appeal and petition for rehearing in the light of the holding in Van Cott, we must recede from our original holding and follow the holding enunciated by our Supreme Court in Van Cott.
For the reasons stated, and authority cited, upon rehearing granted (without further oral argument) the rule nisi in prohibition heretofore entered by this court is discharged and the writ of prohibition is dismissed.
It is so ordered.